The State Board of Law Examiners having filed its petition in this Court for construction of the terms "law schools approved by this Court" and "accredited law school" and "approved college" as used in subparagraph (b) of *Page 707 
Rule 1 promulgated by this Court under and by virtue of the provision of Section 2, Chapter 10175, Laws of Florida, Acts of 1925 (Section 4179, et seq., Compiled General Laws of Florida, 1927); it is on consideration of the same our judgment that the term "an accredited law school" and a "law school approved by this Court" are synonymous and have reference to any law school accredited as a Class A law school by the American Bar Association or the American Association of Law Schools or any other law school that may be added to said list by order of this Court; that the term "an approved college or university" as used in said Rule, means and refers to any A-grade college or university as recognized by the American Association of Colleges and Universities.
TERRELL, C.J., and WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J.J., concur.